Motion Denied and Order filed July 30, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00410-CV
                                   ____________

 MOKARAM-LATIF WEST LOOP LTD., MOKARAM-LATIF GENERAL
              LLC AND ALI CHOUDHRI, Appellants

                                        V.

     OSAMA ABDULLATIF, SAFYA ABDULLATIF, ET AL, Appellees


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-44151

                                     ORDER

      This is an interlocutory appeal from an order signed April 11, 2019. The notice
of appeal filed on May 1, 2019 names Mokaram-Latif West Loop Ltd. (MLWL),
Mokaram-Latif General, LLC (MLG), and Ali Choudhri as appellants. The amended
notice of appeal filed on June 20, 2019 names only Choudhri as an appellant.

      On July 12, 2019, we notified the parties that we would consider the deletion
of MLWL and MLG from the amended notice of appeal as a request by MLWL and
MLG of voluntary dismissal of their appeal under Texas Rule of Appellate
Procedure 42.1(a) unless any party, by July 22, 2019, demonstrated meritorious
grounds for retaining the appeal as to those parties. No response has been filed.

      Therefore, the appeal is dismissed as to MLWL and MLG pursuant to Texas
Rule of Appellate Procedure 42.1(a). The appeal as to Choudhri remains pending.
The appeal shall be restyled as Ali Choudhri v. Osama Abdullatif and Safya
Abdullatif et al.

      MLWL’s motion to dismiss for lack of jurisdiction, filed on June 13, 2019,
and its amended motion to dismiss for lack of jurisdiction, filed on June 27, 2019,
are denied as moot.

                                  PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.